Citation Nr: 1709370	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-20 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable rating for residuals of right 5th metatarsal head stress fracture for the period on appeal prior to August 6, 2008, and a rating in excess of 10 percent for the period on appeal from August 6, 2008.

2.  Entitlement to a temporary total rating for convalescence following an August 2008 right 1st metatarsophalangeal joint replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, on behalf of the RO in Albuquerque, New Mexico.  In the May 2008 rating decision, a compensable evaluation for the Veteran's service-connected residuals of a right 5th metatarsal head stress fracture was denied; entitlement to a total rating for convalescence was not addressed.  In the November 2008 rating decision, a 10 percent rating was assigned to the Veteran's service-connected residuals of right 5th metatarsal head stress fracture, but the claim of entitlement to a temporary total rating for convalescence was denied.  The Veteran perfected an appeal following the November 2008 rating decision and both claims have been certified to the Board for appellate review.

In June 2014, the Veteran testified at a hearing with the undersigned Veterans Law Judge.

These matters were previously before the Board in October 2014, at which time they were remanded for additional development.  At that time, the Board referred the following issues for adjudication by the Agency of Original Jurisdiction (AOJ): (1) whether an August 1989 rating decision that granted entitlement to service connection for right 5th metatarsal head stress fracture, contained clear and unmistakable error; and (2) entitlement to service connection for right 1st metatarsophalangeal joint disability, post joint replacement.  In doing so, the Board explained that during the pendency of this appeal, the Veteran asserted that his August 1986 diagnosis of a stress fracture of the right 5th metatarsal head was inaccurate.  Instead, the Veteran asserted that the diagnosis should have been a stress fracture of his right 1st metatarsal head.  The Veteran stated that the medical professional rendering the diagnosis referred to his "great" or "big" toe at the time of the alleged underlying in-service injury.  No such reference was included in the Veteran's service treatment records.

As acknowledged previously, the Veteran's assertions are significant because, as mentioned above, he underwent a replacement of his right 1st metatarsophalangeal joint in August 2008, which is the surgical procedure that serves as the basis of his claim of entitlement to a temporary total rating for convalescence.  His assertion is also significant insofar as VA assigning the appropriate rating to the disability for which service connection was granted.

Thus, construing his assertion liberally, the Board found that the Veteran is essentially claiming the following:  (1) the August 1989 rating decision contained clear and unmistakable error, in that it granted service connection for the residuals of a right 5th metatarsal head stress fracture instead of for residuals of a right 1st metatarsal head fracture; (2) the scope of the August 1989 grant of service connection should include right 1st metatarsophalangeal joint disability; and/or (3) that service connection is warranted for right 1st metatarsophalangeal joint disability, status post joint replacement, as secondary to his service-connected residuals of a right 5th metatarsal head stress fracture.

With respect to numbers 1 and 3, the AOJ denied these claims post remand in a November 2015 rating decision and the Veteran has not submitted a timely appeal as to these issues.  As the Veteran neither expressed disagreement with this rating decision, nor was any relevant new and material evidence received by VA within one year of the decision, it is final and these issues are not before the Board at this time.  See 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.156(b), 20.201 (2016).  With respect to number 2, the Board has obtained an adequate medical opinion that indicates that the Veteran's in-service right foot injury did not result in disability to both his 1st and 5th metatarsals, as the in-service stress fracture involved the 5th toe.  Overall, the Board finds that there has been substantial compliance with the October 2014 remand and may proceed with review of the matters on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).


FINDINGS OF FACT

1.  For the period on appeal prior to August 6, 2008, the Veteran's right 5th metatarsal disability was asymptomatic.

2.  For the period on appeal prior to August 6, 2008, the Veteran's right 5th metatarsal disability has not been productive of more than moderate symptoms.

3.  The Veteran does not have service connection for a right 1st metatarsophalangeal joint disability and this disability is not otherwise encompassed by a service-connected disability.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to August 6, 2008, the criteria for a compensable rating for residuals of right 5th metatarsal head stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

2.  For the period on appeal from August 6, 2008, the criteria for a disability rating in excess of 10 percent for residuals of right 5th metatarsal head stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

3.  The criteria for a temporary total rating for convalescence following an August 2008 right 1st metatarsophalangeal joint replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in multiple letters, to include correspondence sent in February and September 2008.

Additionally, pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his VA treatment records and provided multiple examinations.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c)(3)-(4).  The Board finds that these examinations are adequate to evaluate the nature and severity of the Veteran's right foot disability because the examiners provided sufficient descriptions of the Veteran's disability after performing thorough physical examinations.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Furthermore, the record does not show that the Veteran's condition has worsened since his most recent examination.  Thus, new examinations are not required to assess his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Increased Rating Claim

A.  Relevant Legal Principles

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2016).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Further, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

B. Facts and Analysis

By way of background, the RO granted service connection for residuals of a right 5th metatarsal head stress fracture and assigned a noncompensable rating, effective October 30, 1988, in an August 1989 rating decision.  This grant of service connection was predicated on an in-service August 1986 diagnosis of a stress fracture of the Veteran's right 5th metatarsal head.  As the Veteran neither expressed disagreement with the initial rating assigned nor was any relevant new and material evidence received by VA within one year of the decision, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201.  In January 2008, the Veteran submitted a claim of entitlement to a compensable rating for his service-connected residuals of a right 5th metatarsal head stress fracture, as well as a claim of entitlement to temporary total rating for convalescence following an August 2008 right 1st metatarsophalangeal joint replacement.  As discussed in the Introduction, a compensable rating for the Veteran's service-connected residuals of right 5th metatarsal head stress fracture was denied in a May 2008 rating decision; however, a 10 percent rating was granted in a November 2008 rating decision, effective August 6, 2008.

The Board notes that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2015).  The Board will, therefore, assess any ascertainable increase in disability from January 2007.

The Veteran is currently rated under Diagnostic Code 5284, which indicates that foot injuries warrant a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, a 30 percent rating for a severe foot injury, and a 40 percent rating with actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Board notes that the terms "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).

Generally, the Veteran's treatment records address a nonservice-connected symptomatic disability of his 1st metatarsophalangeal joint, not his service-connected residuals of 5th metatarsal head stress fracture.

In March 2008, a VA examiner indicated that the Veteran's complaints were limited to his right 1st metatarsophalangeal joint and that he denied any symptoms associated with his right 5th metatarsal.  Thus, no evaluation of the Veteran's right 5th metatarsal was undertaken beyond finding that it was, essentially, asymptomatic.

Records dated in August 2008 document the Veteran's report of foot pain following surgical treatment of his 1st metatarsophalangeal joint disability.

The Veteran underwent a general medical examination in December 2010, at which time a VA examiner noted a healed right foot stress fracture and endorsed that it had no effect on the Veteran's usual occupation nor did it affect his daily activities.

In November 2011, a VA examiner endorsed that the Veteran did not have hallux rigidus, claw foot (pes cavus), nor bilateral weak foot, but had moderately severe malunion or nonunion of the tarsal or metatarsal bones of the right foot.  The Veteran did not have any other foot injuries.  The examiner also endorsed that the Veteran had related scars and that the Veteran's foot disability impacts his ability to work because the Veteran is unable to perform physical labor required as a contractor due to pain and swelling.  The examiner also noted that the Veteran underwent 1st metatarsal surgery in August 2008 as part of the Veteran's relevant medical history, indicating that the examiner's findings are relevant with regard to the Veteran's nonservice-connected 1st metatarsophalangeal joint disability and not his service-connected disability.

VA provided another examination in July 2012 and a VA examiner noted a 1985 diagnosis of stress fracture of the 1st metatarsal.  The Board finds, however, that this diagnosis is not probative as it was based on the Veteran's report and not the examiner's assessment.  LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  The examiner indicated that the Veteran had right metatarsalgia and right hallux limitus, and endorsed that the Veteran did not have the following: Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, acquired claw foot, malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot, nor other foot injuries.  It was noted that the Veteran has scars related to his right foot condition, but that the scars are neither painful nor unstable, nor is the total area greater than 39 square centimeters (6 square inches).  Notably, the examiner acknowledged that the Veteran's 1st metatarsophalangeal joint disability has affected his ability to work and documented the Veteran's report that he has never had a 5th metatarsal problem.

Notably, during a December 2012 examination that was specifically provided to assess the Veteran's 5th metatarsal disability, a VA examiner endorsed that the Veteran did not have the following conditions at that time: Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of tarsal or metatarsal bones, nor bilateral weak foot.  The examiner indicated that the Veteran experienced moderate symptoms related to residuals of his 5th metatarsal disability and his 1st metatarsophalangeal joint disability.  It was noted again that the Veteran has scars related to his right foot condition, but that the scars are neither painful nor unstable, nor is the total area greater than 39 square centimeters.  With regard to his ability to work, the examiner reported that the Veteran's condition mildly impairs sedentary employment and physical employment.

In August 2015, a VA examiner clarified that the Veteran's in-service right foot injury did not result in disability to both his 1st and 5th metatarsals, as the in-service stress fracture involved the 5th, or "small," toe.  The examining physician explained that there is no connection between the 5th metatarsal stress fracture, which was asymptomatic at the time of the Veteran's discharge, and progressive arthritis of the 1st metatarsophalangeal joint with history of limitation of range of motion.  The examiner also noted that the Veteran's current complaints involve the 1st metatarsophalangeal joint, which has hallux rigidus-a degenerative process that is not related to his 5th metatarsal stress fracture.  In light of the foregoing, the Board finds that the scope of the August 1989 grant of service connection for residuals of a 5th metatarsal head stress fracture should not include the Veteran's right 1st metatarsophalangeal joint disability.

After careful consideration of the evidence, the Board finds that the Veteran's service-connected right 5th metatarsal disability does not warrant a compensable rating for the period on appeal prior to August 6, 2008, and warrants no more than a 10 percent rating for the period on appeal from August 6, 2008.  In so finding, the Board finds it highly probative that the Veteran has reported that his service-connected right 5th metatarsal disability is asymptomatic and examiners have indicated throughout the period on appeal that the Veteran's only symptomatic right foot disability is his nonservice-connected right 1st metatarsophalangeal joint disability.  Additionally, the Board notes that the evidence does not show that his service-connected disability has been productive of more than moderate symptoms or has resulted in actual loss of use of the right foot for the period from August 6, 2008; thus, the Board finds that the Veteran's disability warrants no more than a 10 percent rating under Diagnostic Code 5284 during that period.  Further, to the extent that the treatment records document conditions related to the "hallux," the Board notes that this refers to the 1st, or "great," toe and the Veteran does not have service connection for a great toe disability, as noted above.  See August 2015 VA medical opinion.

The Board has considered the Veteran's reports of chronic pain and used this symptom as a factor to the extent that his pain has resulted in functional loss.  See Mitchell, 25 Vet. App. at 36 ("[P]ain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain in . . . a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.").  However, because the Veteran's service-connected disability is asymptomatic, the Board finds that an additional rating is not warranted under 38 C.F.R. § 4.59 nor is it permitted under 38 C.F.R. § 4.14 for the period from August 6, 2008, as the assignment of an additional rating during that period would constitute pyramiding.

The Board has considered whether there are any other diagnostic codes, other than Diagnostic Code 5284, which may be used to award a higher rating.  See Butts v Brown, 5 Vet. App. 532, 538 (1993).  However, because the weight of the competent evidence does not show that the Veteran has pes planus, weak foot, claw foot, Morton's neuroma, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones that has been associated with his service-connected right foot disability, the Board finds that Diagnostic Codes 5276 through 5283 are not applicable.  See 38 C.F.R. § 4.71a.  The Board notes that metatarsalgia was noted on examination in July 2012, but finds it highly probative that the same examiner specifically indicated that the Veteran did not have Morton's neuroma and subsequent treatment records indicate that the Veteran does not have that condition.

Additionally, although multiple examiners reported that the Veteran has related scars on his right foot, the record is negative for evidence that these scars are symptomatic or otherwise compensable under 38 C.F.R. § 4.118.

Based on the foregoing, the Board finds that a compensable disability rating is not warranted for the period prior to August 6, 2008, and a disability rating in excess of 10 percent for residuals of right 5th metatarsal head stress fracture is not warranted for the period from August 6, 2008.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For musculoskeletal disabilities in particular, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For the joints, the rating schedule also contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture in that regard.  Accordingly, extraschedular consideration is not warranted.

Furthermore, the evidence does not show that the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Although the Veteran reported in November 2010 that his service-connected 5th metatarsal disability affects his ability to work, the Board finds it highly probative that the December 2012 examiner reported that the Veteran's condition mildly impairs sedentary employment and physical employment.  The Board does not doubt that symptoms and limitations caused by the Veteran's service-connected disabilities have had an adverse impact on the Veteran's ability to work; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Again, 38 C.F.R. § 4.1 specifically provides that the schedular criteria are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

As acknowledged previously, review of the evidence shows that the Veteran has worked during the period on appeal and the December 2012 examiner reported that the Veteran's service-connected right foot disability only mildly impairs sedentary employment and physical employment.  Accordingly, the Board need not consider whether he is entitled to a total disability rating based on individual unemployability due to his service-connected right foot disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


III.  Claim for a temporary total rating for a right 1st metatarsophalangeal joint disability

A temporary total disability rating will be assigned without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30(a) for treatment of a service-connected disability, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

Under 38 C.F.R. § 4.30(a), a temporary total rating will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

Here, the Veteran underwent 1st metatarsophalangeal joint surgery in August 2008.  As noted previously, a VA examiner competently reported in August 2015 that the scope of the August 1989 grant of service connection does not include the Veteran's right 1st metatarsophalangeal joint disability and the RO denied the Veteran's claim for service connection for this condition in November 2015.  Thus, the Veteran does not currently have service connection for a right 1st metatarsophalangeal joint disability and he is not eligible for a temporary total disability rating for the August 2008 surgery that was undertaken to treat this disability.  See 38 C.F.R. § 4.30(a) (indicating that a temporary total disability rating may be assigned for treatment of a service-connected disability).  There is no doubt to be resolved as to this issue.



ORDER

For the period on appeal prior to August 6, 2008, a compensable rating for residuals of right 5th metatarsal head stress fracture is denied.

For the period on appeal from August 6, 2008, a rating in excess of 10 percent for residuals of right 5th metatarsal head stress fracture is denied.

A temporary total rating for convalescence following an August 2008 right 1st metatarsophalangeal joint replacement is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


